Appeal by the defendant *495from two judgments of the Supreme Court, Westchester County (Cowhey, J.), both rendered October 5, 1988, convicting him of burglary in the second degree (two counts; one as to each Superior Court Information), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Sullivan, Harwood, Miller and O’Brien, JJ., concur.